Order filed August 18, 2016




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00574-CV
                                   ____________

WESTVIEW DRIVE INVESTMENTS, LLC AND JACK YETIV, Appellants

                                         V.

      LANDMARK AMERICAN INSURANCE CO., KING-PHILLIPS
        INSURANCE AGENCY, INC. AKA INSURTRUST INSURANCE,
                AND GREGORY MCGEHEE, Appellees


                    On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-47829

                                      ORDER

      On July 14, 2016, this court issued an order to the Harris County District Clerk
to file a supplemental clerk’s record by July 24, 2016. The court has not received the
supplemental clerk’s record.

      Accordingly, the Harris County District Clerk is ordered to file the ordered
supplemental record by August 29, 2016, containing the following document:
           Show cause order signed April 21, 2015.

       If the requested item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the item is not
a part of the case file.

                                   PER CURIAM




                                             2